DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History
Claims 1-13 of U.S. Application No. 17/023155 filed on 09/16/2020 have been examined. 

Office Action is in response to the Applicant's amendments and remarks filed04/05/2022. Claims 1, 6 and 11 have been amended. Claims 1-13 are presently pending and are presented for examination.

Response to Remarks/Arguments
In regards to rejection under Double Patenting: Applicant’s amendments with respect to claims 1-11 have been fully considered and are persuasive. The previous rejections under double patenting to claims 1-11 have been withdrawn.

Allowable Subject Matter
Claims 1-11 are allowed over the prior art of record.
As per claim 1-11 the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest: 	The prior art fails to explicitly teach a railroad management system, comprising: a display device configured to display information to an operator; and a controller in electronic communication with display device and a central control device and including: a train control module configured to receive input data from one or more train control systems and generate command signals for controlling operations of a train based on the input data from the one or more train control systems in response to said central control device; a business systems module configured to monitor critical asset information in order to detect and validate status of critical assets through the use of convolutional neural networks; and an integration module configured to: identify discrepancies among the input data from the one or more train control systems and the railroad data management systems and for reporting said discrepancies to said central control device; and generate corrected input data based on the input data from the one or more train control systems and the railroad data management systems; wherein the controller is configured to display one or more graphical user interfaces on the display device based at least in part on the corrected input data and causes a change of position of railroad assets in response to a cumulative collection of said discrepancies.
Claims 2-5 depend from claim 1, claims 7-10 depends on claims 6 and claims 12-13 depends from claim 11, therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668